— Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Rosato, J.), both rendered July 31, 1985, convicting him of *673rape in the first degree under indictment No. 84-01478-01 and robbery in the second degree under indictment No. 84-01502-01, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of the defendant’s application to withdraw his guilty pleas.
Ordered that the judgments are affirmed.
The trial court properly exercised its discretion in denying the defendant’s motion to withdraw his pleas of guilty. The record reveals that the defendant voluntarily, knowingly and intelligently entered his pleas of guilty (see, People v Harris, 61 NY2d 9) and that he readily made full factual allocutions admitting his guilt of the crimes (see, People v Parilla, 135 AD2d 745, lv denied 70 NY2d 1009). The defendant’s bald assertions of innocence and coercion were properly rejected (see, People v Doherty, 134 AD2d 513; People v Stubbs, 110 AD2d 725).
The defendant’s claim that he was deprived of the effective assistance of counsel due to his attorney’s purported failure to investigate certain alibi witnesses and to secure a medical report to establish that his inculpatory statements were obtained through coercion is dehors the record. We have examined the defendant’s other arguments in this regard and find that they are without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.